          Case 1:18-cv-11386-VSB Document 116 Filed 10/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                          10/15/2020
SPECTRUM DYNAMICS MEDICAL                                 :
LIMITED,                                                  :
                                                          :
                                        Plaintiff,        :       18-cv-11386 (VSB)
                                                          :
                      -against-                           :            ORDER
                                                          :
GENERAL ELECTRIC COMPANY, GE                              :
HEALTHCARE, INC., GE MEDICAL                              :
SYSTEMS ISRAEL LTD., JEAN-PAUL                            :
BOUHNIK, SERGIO STEINFELD, ARIE                           :
ESCHO, NATHAN HERMONY, and                                :
YARON HEFETZ,                                             :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I recently ordered a telephonic status conference in the above-captioned case. (Doc.

115). It is my understanding that one or both of the parties had a conflict with the time slot.

Accordingly, it is hereby:

        ORDERED that the Court will hold a telephonic status conference in the above-captioned

case on October 20, 2020 at 1:30 PM. There will no longer be a status conference on that day at

12:00 PM, as previously scheduled. (Doc. 115). As noted in my previous order, counsel for the

parties should be prepared to discuss why they need this much time to complete discovery and

whether they can shorten the discovery period. The call-in number is 888-363-4749 and the

conference code is 2682448.


SO ORDERED.
       Case 1:18-cv-11386-VSB Document 116 Filed 10/15/20 Page 2 of 2




Dated: October 15, 2020
       New York, New York

                                        ______________________
                                        Vernon S. Broderick
                                        United States District Judge
